UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1119



HAYAT IBRAHIM TUKUYE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-281-725)


Submitted: June 27, 2007                    Decided:   July 30, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, ESQUIRE, Bethesda,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Robert E.
Maher, Jr., UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hayat Ibrahim Tukuye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision, which denied her requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

          In her petition for review, Tukuye first argues that the

Board erred in finding that she failed to establish by clear and

convincing evidence that she filed her asylum application within

one year of her arrival in the United States.   We lack jurisdiction

to review this determination pursuant to 8 U.S.C. § 1158(a)(3)

(2000), even in light of the passage of the REAL ID Act of 2005,

Pub. L. No. 109-13, 119 Stat. 231.   See Almuhtaseb v. Gonzales, 453

F.3d 743, 747-48 (6th Cir. 2006) (collecting cases).     Given this

jurisdictional bar, we cannot review the underlying merits of

Tukuye’s asylum claim.

          Tukuye also contends that the Board and immigration judge

erred in denying her request for withholding of removal.        “To

qualify for withholding of removal, a petitioner must show that

[s]he faces a clear probability of persecution because of h[er]

race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Based on our review of the record, we find that Tukuye failed to


                                - 2 -
make the requisite showing before the immigration court.                       We

therefore uphold the denial of her request for withholding of

removal.

            We also find that substantial evidence supports the

finding that Tukuye failed to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).            We find that Tukuye

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny   the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -